Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: it appears that the paragraphs [0040] and [0041] are incomplete.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Kobayahsi (US 5,691,839).
Regarding claim 1, Kobayashi discloses a scanner arrangement (Fig. 1) for deflecting optical radiation over a scanning field formed in an object plane, comprising:

means for rotating the scanning field (8s) within the object plan;
a mechanical pivot device (8 galvanometer) for rotating the scanning field, said pivot device being arranged to pivot the beam deflection element (8M) about a pivot axis, wherein pivoting through certain angular dimensions corresponds to an intended rotation (angular rotation set by 8s) of the scanning field; and
means for compensating offset of the scanning field centre from its original position as a consequence of pivoting (12, 16a, 16b).

Regarding claim 2, a scanner arrangement according to claim 1, embodied for the two-dimensional deflection of the optical radiation (column 8, lines 38-40).

Regarding claim 3, a scanner arrangement according to claim 1, further comprising a beam deflection element (Fig. 1, element 11), which comprises a scanning mirror (11M) that is tiltable about two scanning axes (column 5, lines 61-62), wherein beam deflection along a line is assigned to a first scanning axis  (along horizontal of two axes 11M)  and the beam deflection onto neighbouring lines of the scanning field in each case is assigned to the second scanning axis (along vetical of two axes 11M).

Regarding claim 4, a scanner arrangement according to Claim 3, wherein a MEMS scanner is provided as a beam deflection element (5, 6).

Regarding claim 5, a scanner arrangement according to claim 1, further comprising two beam deflection elements (4, 11M), which each comprise a scanning mirror that is tiltable about one scanning 

Regarding claim 6, a scanner arrangement according to claim 1, further comprising an imaging optical unit (Fig. 1, element 13) disposed downstream of the deflected optical radiation, for the imaging the latter into an object plane (15). 

Regarding claim 7, a scanner arrangement according to claim 3, further comprising a resonant scanning function for deflecting the beam along a line and the beam deflection onto neighbouring lines in each case is provided by way of a quasi-static scanning function for deflecting the beam (raster scanning microscope, see column 1 and column 4).

Regarding claim 8, a scanner arrangement according to claim 3, wherein the pivot axis is aligned in orthogonal fashion with respect to the scanning axes and intersects with the latter near the scanning mirror surfaces of the scanning mirrors (column 5, lines 15-65).

Regarding claim 9, a scanner arrangement according to claim 1, wherein the means for compensating the offset (12, 16a, 16b) of the scanning field centre from its original position is provided by offsets for the beam deflection, wherein offset actuator, in particular in the form of a tilt device with a tilt axis aligned parallel to the scanning axis is provided for the beam deflection along a line, and a modified scanner actuation is provided for the beam deflection from line to line (Fig. 2).



Regarding claim 11, a scanner arrangement according to claim 1, wherein, as beam deflection elements (8M), galvano scanners, galvano resonance scanners or piezo scanners are provided for the a line scan and gaivano scanners are provided for the a line feed (column 5, lines 39-45).

Regarding claim 12, a scanner arrangement according to claim 1, wherein a variation in the scan amplitudes is provided for zoom (raster scanning optical microscope) or panning purposes.

Regarding claim 13, a scanner arrangement according to claim 1, embodied as a complex assembly, preferably as a laser scanning module (see title of invention).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






3/24/2021
/EUNCHA P CHERRY/              Primary Examiner, Art Unit 2872